Title: From Alexander Hamilton to Benjamin Lincoln, 22 January 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentJanuary 22, 1794
Sir

I have to acknowledge the receipt of your letter of the 8th Instant having reference to certain doubts arising out of the 61st Section of the Collection Law.
As it is expected this matter will shortly undergo Legislative revision, I forbear for the present any particular remark on the subject.
I am with great consideration   Sir   your obedt. Servant

Benjamin Lincoln EsquireCollector Boston

